DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 06/01/2022 has been entered.

Status of the Claims
	This action is in response to papers filed 06/01/2022 in which claims 1-14 were canceled; claims 20-22 were withdrawn; claims 15-17, 20, and 23-24 were amended; and claims 25-27 are newly added. All the amendments have been thoroughly reviewed and entered.
Claims 15-19 and 23-27 are under examination. 


Claim Interpretation
Claims 23 and 24 contain the transitional language “consisting essentially of”.  The phrase “consisting essentially” is not defined in the specification. For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant's invention. PPG Industries Inc. V Guardian Industries Corp. 48 USPQ2d 1351 (Fed. Cir. 1998) and In re De Lajarte 337 F.2d 870, 143 USPQ 256 (CCPA 1964) See MPEP 2111.03.
Claim 23 contains the term “optionally” and thus, will be interpreted as the silicones and auxiliary agents are not required components and not part of the composition. Thus, the composition of claim 23 in light of the “optionally” language will interpreted as comprising polyurethane-34, Bis-(C12-14 Alkyl PPG-4)hexamethylenediurea and esters of fatty acids.


Modified Rejections
Necessitated by Applicant’s Claim Amendments 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-16 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (19 Aug 2013; US 2013/0224139 A1; previously cited) in view of Feltin (16 June 2011; US 2011/0144208 A1; previously cited) and Tan et al (1 January 2015; US 2015/0004121 A1; previously cited; hereafter as “Tan ‘121”).
Regarding claim 15, Hong teaches anhydrous gel formulation suitable for use in hair-treatment composition comprising a bis-urea derivative such as 
    PNG
    media_image1.png
    111
    1575
    media_image1.png
    Greyscale
 in an amount between about 0.5% to about 10% by weight, and an anhydrous liquid medium that includes organic liquid such as fatty acid esters and particularly, C12-15 Alkyl benzoate, present in an amount up to 98% by weight of the composition (Hong: [0014], [0038], [0055], [0066]-[0070], [0076], [0097] and [0252]—Example 15A/Table 1; Examples 19-21; claim 3). Feltin provided the guidance for optimizing the amount of fatty acid esters such as C12-15 Alkyl benzoate in the gel composition of Hong to an amount in the range of about 70 to about 98 wt.% by teaching that the content of a liquid fatty phase containing fatty acid esters including C12-15 Alkyl benzoate in an anhydrous gel formulation useful in hair composition comprising bis-urea derivatives such as that of Hong can be optimize to a high amount of from 40% to 99% by weight, relative to the total weight of the liquid fatty phase, in which the liquid fatty phase is present in the composition in an amount of from 30% to 85% by weight, relative to the total weight of the composition (Feltin: abstract; [0002], [0003], [0084]-[0146], [0225] and [0226]; claim 19). Thus, the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the weight % fatty acid esters in the essentially anhydrous hair-treatment composition would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II). Furthermore, Feltin establishes that “anhydrous” composition is a composition which comprises less than 2% by weight of water ([0200]), and thus, the anhydrous composition of Hong would necessarily contain “less than 4 wt% water” as claimed. 
However, Hong and Feltin do not teach the polyurethane-34 and the amount of polyurethane-34 of claim 15.
Regarding the polyurethane-34 and the amount of polyurethane-34 of claim 15, Tan ‘121 teaches a hair-treatment composition comprising polyurethane latex polymer such as polyurethane-34 (abstract; [0019]-[0020], [0073], [0084]-[0093]; Example 2). It is noted that the composition of Tan ‘121  does not contain water, thereby meeting the “essentially anhydrous hair-treatment composition” of the claimed invention. Tan ‘121  teaches the hair-treatment composition is in the form of a gel hair styling product ([0100]-[0103]). Tan ‘121 teaches the polyurethane latex polymers is present in the hair-treatment composition in an amount ranging from about 0.25% to about 5% by weight ([0085]).
It would have been obvious to one of ordinary skill in the art to incorporate polyurethane-34 in an amount from about 0.25% to about 5% by weight in the gel composition of Hong, per guidance from Tan ‘121, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Tan ‘121  provided the guidance for including polyurethane latex polymer, particularly, polyurethane-34, in amount from about 0.25% to about 5% weight to a gel composition that is suitable for application to the hair such as that of Hong, and such addition of polyurethane latex polymer(s) to the gel composition would provide a resultant hair treatment composition with superior film-forming properties for long-lasting hold and style memory and with little residue when applied to the hair (Tan ‘121: [0100]-[0101]). Thus, an ordinary artisan provided the guidance from Tan ‘121  would look to including polyurethane latex polymer such as polyurethane-34 in the gel composition of Hong with a reasonable expectation of obtaining a hair treatment gel formulation with superior-filming forming properties for long-lasting hold and style memory and low residue when applied, which are also the objectives of the gel composition of Hong – improved film properties with low residue formulation and long-term application ([0046]).
Regarding claim 16, Hong teaches anhydrous gel formulation suitable for use in hair-treatment composition comprising a bis-urea derivative such as 
    PNG
    media_image1.png
    111
    1575
    media_image1.png
    Greyscale
 in an amount between about 0.1% to about 10% by weight, and an anhydrous liquid medium that includes organic liquid such as fatty acid esters and particularly, C12-15 Alkyl benzoate, present in an amount up to 98% by weight of the composition (Hong: [0014], [0038], [0055], [0066]-[0070], [0076], [0097] and [0252]—Example 15A/Table 1; Examples 19-21; claim 3). Feltin provided the guidance for optimizing the amount of fatty acid esters such as C12-15 Alkyl benzoate in the gel composition of Hong to an amount in the range of about 60 to about 98 wt.% by teaching that the content of a liquid fatty phase containing fatty acid esters including C12-15 Alkyl benzoate in an anhydrous gel formulation useful in hair composition comprising bis-urea derivatives such as that of Hong can be optimize to a high amount of from 40% to 99% by weight, relative to the total weight of the liquid fatty phase, in which the liquid fatty phase is present in the composition in an amount of from 30% to 85% by weight, relative to the total weight of the composition (Feltin: abstract; [0002], [0003], [0084]-[0146], [0225] and [0226]; claim 19). Thus, the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the weight % fatty acid esters in the essentially anhydrous hair-treatment composition would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II). 
Furthermore, Feltin establishes that “anhydrous” composition is a composition which comprises less than 2% by weight of water ([0200]), and thus, the anhydrous composition of Hong would necessarily contain “less than 4 wt% water” as claimed. 
With respect to the silicones and auxiliary agents of claims 16, Feltin provided guidance for including silicones such as polyalkylsiloxanes in an amount of 1% to about 50% by weight ([0112] and [0115]), and polyorganosiloxanes in an amount of about 0.01 to about 15% by weight ([0149]-[0171] and [0193]). Feltin further provided guidance for including auxiliary agents such as silicas and clay in an amount of from 0.3% to 5% by weight ([0177]-[0193]). The courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the weight % fatty acid esters, silicones and auxiliary agents (i.e., silicas and clays) in the essentially anhydrous hair-treatment composition would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II). 
It would have been obvious to one of ordinary skill in the art to include silicones such as polyalkylsiloxanes or polyorganosiloxanes, and auxiliary agents such as silicas and clay in the anhydrous composition of Hong, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Feltin provided the guidance for including silicones such as polyalkylsiloxanes or polyorganosiloxanes, and auxiliary agents such as silicas and clay, as these silicones and auxiliary agents are typically added in an anhydrous composition containing bis-urea compound to thicken the composition, as well as, reduce the tackiness of the composition (Feltin: [0148] and [0192]). Thus, an ordinary artisan seeking to provide the anhydrous composition of Hong containing the bis-urea compound that is non-sticky and have a desired thickening effect would have looked to including silicones such as polyalkylsiloxanes or polyorganosiloxanes, and auxiliary agents such as silicas and clay, and achieve Applicant’s claimed invention with reasonable expectation of success.
However, Hong and Feltin do not teach the polyurethane-34 and the amount of polyurethane-34 of claim 16.
Regarding the polyurethane-34 and the amount of polyurethane-34 of claim 16, Tan ‘121 teaches a hair-treatment composition comprising polyurethane latex polymer such as polyurethane-34 (abstract; [0019]-[0020], [0073], [0084]-[0093], [0148]; Example 2). It is noted that the composition of Tan ‘121 does not contain water, thereby meeting the “essentially anhydrous hair-treatment composition” of the claimed invention. Tan ‘121 teaches the hair-treatment composition is in the form of a gel hair styling product ([0100]-[0103]). Tan ‘121 teaches the polyurethane latex polymers is present in the hair-treatment composition in an amount ranging from about 0.25% to about 5% by weight ([0085]).
It would have been obvious to one of ordinary skill in the art to incorporate polyurethane-34 in an amount from about 0.25% to about 5% by weight in the gel composition of Hong, per guidance from Tan ‘121, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Tan ‘121 provided the guidance for including polyurethane latex polymer, particularly, polyurethane-34, in amount from about 0.25% to about 5% weight to a gel composition that is suitable for application to the hair such as that of Hong, and such addition of polyurethane latex polymer(s) to the gel composition would provide a resultant hair treatment composition with superior film-forming properties for long-lasting hold and style memory and with little residue when applied to the hair (Tan ‘121: [0100]-[0101]). Thus, an ordinary artisan provided the guidance from Tan ‘121 would look to including polyurethane latex polymer such as polyurethane-34 in the gel composition of Hong with a reasonable expectation of obtaining a hair treatment gel formulation with superior-filming forming properties for long-lasting hold and style memory and low residue when applied, which are also the objectives of the gel composition of Hong – improved film properties with low residue formulation and long-term application ([0046]).
Regarding claim 23, Hong teaches anhydrous gel formulation suitable for use in hair-treatment composition comprising a bis-urea derivative such as 
    PNG
    media_image1.png
    111
    1575
    media_image1.png
    Greyscale
 in an amount between about 0.5% to about 10% by weight, and an anhydrous liquid medium that includes organic liquid such as fatty acid esters and particularly, C12-15 Alkyl benzoate, present in an amount up to 98% by weight of the composition (Hong: [0014], [0038], [0055], [0066]-[0070], [0076], [0097], [0174], and [0252]—Example 15A/Table 1; Examples 19-21; claim 3). Feltin provided the guidance for optimizing the amount of fatty acid esters such as C12-15 Alkyl benzoate in the gel composition of Hong to an amount in the range of about 70 to about 98 wt.% by teaching that the content of a liquid fatty phase containing fatty acid esters including C12-15 Alkyl benzoate in an anhydrous gel formulation useful in hair composition comprising bis-urea derivatives such as that of Hong can be optimize to a high amount of from 40% to 99% by weight, relative to the total weight of the liquid fatty phase, in which the liquid fatty phase is present in the composition in an amount of from 30% to 85% by weight, relative to the total weight of the composition (Feltin: abstract; [0002], [0003], [0084]-[0146], [0225] and [0226]; claim 19). Thus, the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the weight % fatty acid esters in the essentially anhydrous hair-treatment composition would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II). Furthermore, Feltin establishes that “anhydrous” composition is a composition which comprises less than 2% by weight of water ([0200]), and thus, the anhydrous composition of Hong would necessarily contain “less than 4 wt% water” as claimed. 
However, Hong and Feltin do not teach the polyurethane-34 and the amount of polyurethane-34 of claim 23.
Regarding the polyurethane-34 and the amount of polyurethane-34 of claim 23, Tan ‘121 teaches a hair-treatment composition comprising polyurethane latex polymer such as polyurethane-34 (abstract; [0019]-[0020], [0073], [0084]-[0093]; Example 2). It is noted that the composition of Tan ‘121 does not contain water, thereby meeting the “essentially anhydrous hair-treatment composition” of the claimed invention. Tan ‘121 teaches the hair-treatment composition is in the form of a gel hair styling product ([0100]-[0103]). Tan ‘121 teaches the polyurethane latex polymers is present in the hair-treatment composition in an amount ranging from about 0.25% to about 5% by weight ([0085]).
It would have been obvious to one of ordinary skill in the art to incorporate polyurethane-34 in an amount from about 0.25% to about 5% by weight in the gel composition of Hong, per guidance from Tan ‘121, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Tan ‘121 provided the guidance for including polyurethane latex polymer, particularly, polyurethane-34, in amount from about 0.25% to about 5% weight to a gel composition that is suitable for application to the hair such as that of Hong, and such addition of polyurethane latex polymer(s) to the gel composition would provide a resultant hair treatment composition with superior film-forming properties for long-lasting hold and style memory and with little residue when applied to the hair (Tan ‘121: [0100]-[0101]). Thus, an ordinary artisan provided the guidance from Tan would look to including polyurethane latex polymer such as polyurethane-34 in the gel composition of Hong with a reasonable expectation of obtaining a hair treatment gel formulation with superior-filming forming properties for long-lasting hold and style memory and low residue when applied, which are also the objectives of the gel composition of Hong – improved film properties with low residue formulation and long-term application ([0046]).
Regarding claim 24, as discussed above, Hong and Feltin teach fatty acid esters including particularly C12-15 alkyl benzoate.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive.
Applicant argues by alleging that Hong teaches a huge genus of bis-urea gelling agents and uses them to thicken (to gel) anhydrous composition. Applicant goes on to alleged that the compositions of Tan, in contrast, are aqueous compositions. Thus, Applicant cited Laba and alleges that it was well known that different methods and thickening agents are needed to produce aqueous gels versus anhydrous gels and with this understanding, an ordinary artisan would not have looked to combine the aqueous compositions of Tan with the anhydrous compositions of Hong because Hong was directed specifically to thickening “gelling” anhydrous composition. (Remarks, pages 7-8).
In response, the Examiner disagrees. While the polyurethane latex polymer product described in Tan ‘121 is provided in the form of an aqueous dispersion, the hair-treatment composition of Tan to which the aqueous dispersion of polyurethane latex polymer is added into, does not contain water. Thus, as discussed above in the pending 103 rejection, the composition of Tan ‘121 does not contain water, thereby meeting the “essentially anhydrous hair-treatment composition” of the claimed invention. As such, the hair-treatment composition of Tan ‘121 is not an aqueous composition, thereby the combination with Hong and Tan ‘121 are indeed proper, as both are drawn to essentially anhydrous hair-treatment compositions.

Applicant argues by alleging that Tan and Hong, respectively, teaches long lists of acrylate polymers and polyurethane polymers and huge genus of various bis-urea derivatives. Thus, Applicant alleges that there is no reason to selectively pick out the specific polyurethane (polyurethane-34), bis-urea derivative (BIS-(C12-14 alkyl PPG-4)hexamethylenediurea), and oils (esters of fatty acids having from about 10 to about 30 carbons) as claimed. (Remarks, page 8).

In response, the Examiner disagrees. Contrary to Applicant’s allegation, Hong preferably teaches BIS-(C12-14 alkyl PPG-4)hexamethylenediurea (Hong: [0174], and [0252]—Example 15A/Table 1; Examples 19-21), thereby provided the direct guidance to select BIS-(C12-14 alkyl PPG-4)hexamethylenediurea as the bis-urea derivative. Likewise, Tan ‘121 teaches particularly polyurethane-34 as the polyurethane latex polymer (Tan ‘121: [0148]; Example 2), thereby providing the direct guidance to use and include polyurethane-34 as the polyurethane polymer. 

Applicant argues by alleging that the rejection does not set forth a reason for combining the claimed elements to derive what is claimed; nor does it show one would reasonably expect success when combining aqueous compositions with anhydrous composition. Applicant cited in re Stepan to support Applicant’s position. (Remarks, page 8, last paragraph to page 9).

In response, the Examiner disagrees. Applicant’s argument in view of in re Stepan is not persuasive because as discussed above, While the polyurethane latex polymer product described in Tan ‘121 is provided in the form of an aqueous dispersion, the hair-treatment composition of Tan ‘121 to which the aqueous dispersion of polyurethane latex polymer is added into, does not contain water. Thus, as discussed above in the pending 103 rejection, the composition of Tan ‘121 does not contain water, thereby meeting the “essentially anhydrous hair-treatment composition” of the claimed invention. As such, a proper “reasoning” in supporting a conclusion of obviousness has been provided by the Examiner as discussed in the pending 103 rejection (see 103 rejection, at least pages 6-7 of this office action) because the hair-treatment composition of Tan ‘121 is not an aqueous composition, thereby the combination with Hong and Tan ‘121 are indeed proper, as both are drawn to essentially anhydrous hair-treatment compositions.

Applicant argues unexpected results by previously submitting a 132 Declaration from Allison Perner dated 01/29/2020 including therein comparative testing showing the unexpected and surprising improvements that the claimed compositions provided to hair in terms of frizz control, manageability, and smoothness. Applicant alleges that the pending claims refer to a specific polyurethane (polyurethane-34) and a specific bis-urea derivative (BIS-(C12-14 alkyl PPG-4) hexamethylenediurea), in amounts that are like amounts exemplified by the inventive compositions of Examples 1 and 2 as set forth in the specification. (Remarks, pages 9-12).

In response, the Examiner disagrees. Applicant’s argument in view of evidence of unexpected results as shown in the 132 Declaration dated 01/29/2020 remain not persuasive. The Declaration under 37 C.F.R. §1.132 from Allison Perner filed 01/29/2020 was previously considered, but insufficient to overcome the pending 103 rejections for the following reasons as set forth below.
The Inventive Composition #2 used in the Table on page 2 of the Declaration is drawn to a composition containing 0.2 wt% of Polyurethane-34, 2 wt% of Bis-(C12-14 Alkyl PPG-4) Hexamethylenediurea, 97.3 wt% C12-15 Alkyl Benzoate, and 0.5 wt% of water. The Examiner maintains the position that claims 15, 16 and 23 remain not commensurate in scope with Applicant’s Inventive Composition #2 used in showing the alleged unexpected results. While claims 15-16 and 23 have been limited to polyurethane-34 and Bis-(C12-14 Alkyl PPG-4) Hexamethylenediurea, said claims remain not commensurate in scope with C12-15 Alkyl Benzoate, the only species that was used as the ester of fatty acid. Furthermore, while Applicant has made an attempt to narrow the ranges for polyurethane-34 and Bis-(C12-14 Alkyl PPG-4) Hexamethylenediurea in independent claims 15, 16 and 23, as well as, adding the limitation pertaining to limiting the water in the composition to less than 4 wt%, the Examiner maintains the position that one data point of wt.% for each of polyurethane latex polymer, bis-urea derivative and ester of fatty acid as used in the Inventive Composition #2 (as well as the compositions in Examples 1 and 2 of the specification) are not representative of the broad claimed range of “about 0.1 to about 5 wt%” for polyurethane-34, “about 0.5 to about 10 wt.%” for Bis-(C12-14 Alkyl PPG-4) Hexamethylenediurea and “about 70 to about 98 wt.%” for ester of fatty acid.” Thus, claim 15, 16 and 23 remain not commensurate in scope with the Inventive Composition #2 used in the Declaration for showing the alleged unexpected results. 
Applicant is noted that the courts have made clear “[w]hether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition."). See MPEP 716.02(d). 
Furthermore, while the comparative results as shown in the Tables (Protocol 1 and Protocol 2) presented on page 4 of the Declaration showed some improvement with frizz control of Inventive #2 composition as compared to the comparative compositions A-D, this showing of improvement was shy of establishing that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. Applicant has not met their burden in explaining the data in Protocol 1 and Protocol 2, as no explanation was provided on what the numbers (i.e., 0, 1, 1.5, 2, 3, 5, etc.) in the test results meant, as well as, no “control” (or placebo) was used or shown in the comparative testing results to show that the frizz assessment data for Inventive #2 composition were in fact superior or of statistical significance as compared to the comparative compositions. MPEP §716.02 (b)(I)-(II) states that Applicant have the burden of explaining proffered data, as well as, the burden to establish the differences in results shown in Protocol 1 and Protocol 2 are in fact unexpected and unobvious and of both statistical and practical significance. Applicant has not met these burdens per MPEP §716.02 (b) (I)-(II).
It is further noted that paragraphs [0014], [0015], [0019], [0100] and [0103] of Tan disclosed that a composition comprising at least two latex polymers with one latex polymer being polyurethane polymers, provided desirable properties to hair including natural feel, lack of stickiness, long-lasting hold and curl-retention, and little to no frizz or flaking, even in conditions of high humidity. Particularly, Table 3 from Example 3 of Tan showed that the latex polymers containing polyurethane-34 (BAYCUSAN C1001) was superior with respect to high humidity curl retention when compared to latex polymers containing acrylates copolymer (DAITOSOL 5000AD). This is also evidence to show that Applicant in the Declaration has failed to provide sufficient comparative data because the latex polymer of Comparative composition D in Applicant’s Declaration, which Applicant indicated as being related to Tan ‘121, should have been latex polymers containing polyurethane-34 and acrylates copolymer as per Tan ‘121’s Sample 3d of Table 3 (not acrylates copolymer alone). Thus, Applicant’s has failed to provide sufficient comparative data showing the claimed composition achieved unexpected superior results with respect to frizz control, manageability and smoothness when compared to Tan ‘121’s latex polymers containing polyurethane-34 and acrylates copolymer (1:1) of Sample 3d of Table 3.
It is also noted that paragraphs [0100] and [0103] and Example 3 (including Table 3) of Tan ‘121 is further evidence to show that Applicant’s alleged improvements in frizz control, long-lasting style, hair manageability and smoothness appeared to be expected results because Tan ‘121 at paragraphs [0100] and [0103] and Table 3 of Example 3 showed that the use of latex polymers containing polyurethane-34 provide a resultant hair treatment composition with superior film-forming properties for long-lasting hold, style memory, little or no frizz or flaking and less prone to breakage, even in conditions of high or relatively high humidity. As such, it is noted that "[e]xpected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). 
As a result, for at least the reasons discussed above and of record, as well as, the preponderance of evidence, claims 15-16 and 23-24 remain rejected as being obvious and unpatentable over the combined teachings of Hong, Feltin and Tan ‘121.

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ascione et al (7 October 2004; US 2004/0198895 A1; previously cited) in view of Hong et al (19 Aug 2013; US 2013/0224139 A1; previously cited) in view of Feltin (16 June 2011; US 2011/0144208 A1; previously cited) and Tan et al (1 January 2015; US 2015/0004121 A1; previously cited; hereafter as “Tan ‘121”).
Regarding claim 17, Ascione teaches a multi-compartments kit for treating hair comprising hair-styling composition, a shampoo composition and a conditioning composition, wherein the compositions are in separate compartments ([0002], [0009] and [0025]; claims 73 and 76).
However, Ascione does not teach the essentially anhydrous hair-treatment composition containing polyurethane-34, bis-urea derivative and esters of fatty acids, and their amounts thereof, of claim 17.
Regarding the hair-treatment composition containing polyurethane latex polymer, bis-urea derivative and esters of fatty acids, and their amounts thereof, of claim 17, Hong teaches anhydrous gel formulation suitable for use in hair-treatment composition comprising a bis-urea derivative such as 
    PNG
    media_image1.png
    111
    1575
    media_image1.png
    Greyscale
 in an amount between about 0.5% to about 10% by weight, and an anhydrous liquid medium that includes organic liquid such as fatty acid esters and particularly, C12-15 Alkyl benzoate, present in an amount up to 98% by weight of the composition (Hong: [0014], [0038], [0055], [0066]-[0070], [0076], [0097] and [0252]—Example 15A/Table 1; Examples 19-21; claim 3). Feltin provided the guidance for optimizing the amount of fatty acid esters such as C12-15 Alkyl benzoate in the gel composition of Hong to an amount in the range of about 70 to about 98 wt.% by teaching that the content of a liquid fatty phase containing fatty acid esters including C12-15 Alkyl benzoate in an anhydrous gel formulation useful in hair composition comprising bis-urea derivatives such as that of Hong can be optimize to a high amount of from 40% to 99% by weight, relative to the total weight of the liquid fatty phase, in which the liquid fatty phase is present in the composition in an amount of from 30% to 85% by weight, relative to the total weight of the composition (Feltin: abstract; [0002], [0003], [0084]-[0146], [0225] and [0226]; claim 19). Thus, the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the weight % fatty acid esters in the essentially anhydrous hair-treatment composition would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II). Furthermore, Feltin establishes that “anhydrous” composition is a composition which comprises less than 2% by weight of water ([0200]), and thus, the anhydrous composition of Hong would necessarily contain “less than 4 wt% water” as claimed. 
Regarding the polyurethane-34 and the amount of polyurethane-34, Tan ‘121 teaches a hair-treatment composition comprising polyurethane latex polymer such as polyurethane-34 (abstract; [0019]-[0020], [0073], [0084]-[0093]; Example 2). It is noted that the composition of Tan ‘121  does not contain water, thereby meeting the “essentially anhydrous hair-treatment composition” of the claimed invention. Tan ‘121  teaches the hair-treatment composition is in the form of a gel hair styling product ([0100]-[0103]). Tan ‘121 teaches the polyurethane latex polymers is present in the hair-treatment composition in an amount ranging from about 0.25% to about 5% by weight ([0085]).
It would have been obvious to one of ordinary skill in the art to incorporate polyurethane-34 in an amount from about 0.25% to about 5% by weight in the gel composition of Hong, per guidance from Tan ‘121, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Tan ‘121  provided the guidance for including polyurethane latex polymer, particularly, polyurethane-34, in amount from about 0.25% to about 5% weight to a gel composition that is suitable for application to the hair such as that of Hong, and such addition of polyurethane latex polymer(s) to the gel composition would provide a resultant hair treatment composition with superior film-forming properties for long-lasting hold and style memory and with little residue when applied to the hair (Tan ‘121: [0100]-[0101]). Thus, an ordinary artisan provided the guidance from Tan ‘121  would look to including polyurethane latex polymer such as polyurethane-34 in the gel composition of Hong with a reasonable expectation of obtaining a hair treatment gel formulation with superior-filming forming properties for long-lasting hold and style memory and low residue when applied, which are also the objectives of the gel composition of Hong – improved film properties with low residue formulation and long-term application ([0046]).
It would have been obvious to one ordinary skill in the art to incorporate the hair composition containing polyurethane latex polymer, bis-urea derivative and fatty acid esters such as C12-15 Alkyl benzoate as taught by Hong, Feltin and Tan ‘121 as the hair-styling composition in the kit of Ascione, and produce the claimed invention. One of ordinary skill in the art would have been motivated do so with reasonable expectation of success because Ascione taught generically any hair-styling composition can be used as one of the compartments in the kit, and Hong, Feltin and Tan ‘121 taught a composition containing polyurethane latex polymer, bis-urea derivative and solvents can be suitably used as a hair-styling composition, and thus, within the scope of the hair-styling composition in the kit Ascione.
Regarding claims 18 and 19, as discussed above, Ascione taught that the multi-compartments kit for treating hair contains a hair-styling composition, a shampoo composition and a conditioning composition, wherein the compositions are in separate compartments.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive.
Applicant argues that the instant rejection was identical to the rejection above except that it points to Ascione to account for “kits” and thus, Applicant asserted that Ascione does not remedy the shortcomings of Hong, Feltin and Tan as discussed in the response to the obviousness rejection above. (see Remarks, page 12).

In response, the Examiner disagrees. As discussed above, the composition of claim 15 has been sufficiently rendered obvious by the combined teachings of Hong, Feltin and Tan ‘121. Thus, the kit of claims 17-19 that includes the composition of claim 15 remain to be rendered obvious for the reasons discussed above, in which said reasoning are incorporated herein in its entirety.

New Rejections
Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 112 – NEW MATTER
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 27 introduces new matter as the claim recites the negative limitation: "being free from film-forming polymers other than polyurethane latex polymers”. There is no support in the specification for this negative limitation. 
Applicant asserted the specification positively refers to film-forming polymers for example, on pages 1, lines 30 though page 2, line 9, as well as, the specification refers specifically to film-forming polyurethane latex polymers, for example, on page 5, lines 20 of the specification. (see Remarks, page 6, 1st paragraph).
However, after a review of said pages and throughout the specification, there is no support for the negative limitation: "being free from film-forming polymers other than polyurethane latex polymers.” Contrary to Applicant’s assertion, “film-forming polymers” and “film-forming polyurethane latex polymers” are not recited in the specification as alternative elements that are positively recited in the specification. Per MPEP §2173(I), it clearly states “If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977).” Since, “film-forming polymers” and “film-forming polyurethane latex polymers” are not alternative elements positively recited in the specification, there is no adequate support or written description for the claimed "being free from film-forming polymers other than polyurethane latex polymers.”
As such, the disclosure does not reasonably convey that the inventor had possession of the subject matter of claim 27 at the time of filing of the instant application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-16, 23-24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (19 Aug 2013; US 2013/0224139 A1; previously cited) in view of Feltin (16 June 2011; US 2011/0144208 A1; previously cited) and Tan et al (1 January 2015; US 2015/0004114 A1; hereafter as “Tan ‘114”).
Regarding claim 15, Hong teaches anhydrous gel formulation suitable for use in hair-treatment composition comprising a bis-urea derivative such as 
    PNG
    media_image1.png
    111
    1575
    media_image1.png
    Greyscale
 in an amount between about 0.5% to about 10% by weight, and an anhydrous liquid medium that includes organic liquid such as fatty acid esters and particularly, C12-15 Alkyl benzoate, present in an amount up to 98% by weight of the composition (Hong: [0014], [0038], [0055], [0066]-[0070], [0076], [0097] and [0252]—Example 15A/Table 1; Examples 19-21; claim 3). Feltin provided the guidance for optimizing the amount of fatty acid esters such as C12-15 Alkyl benzoate in the gel composition of Hong to an amount in the range of about 70 to about 98 wt.% by teaching that the content of a liquid fatty phase containing fatty acid esters including C12-15 Alkyl benzoate in an anhydrous gel formulation useful in hair composition comprising bis-urea derivatives such as that of Hong can be optimize to a high amount of from 40% to 99% by weight, relative to the total weight of the liquid fatty phase, in which the liquid fatty phase is present in the composition in an amount of from 30% to 85% by weight, relative to the total weight of the composition (Feltin: abstract; [0002], [0003], [0084]-[0146], [0225] and [0226]; claim 19). Thus, the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the weight % fatty acid esters in the essentially anhydrous hair-treatment composition would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II). Furthermore, Feltin establishes that “anhydrous” composition is a composition which comprises less than 2% by weight of water ([0200]), and thus, the anhydrous composition of Hong would necessarily contain “less than 4 wt% water” as claimed. 
However, Hong and Feltin do not teach the polyurethane-34 and the amount of polyurethane-34 of claim 15.
Regarding the polyurethane-34 and the amount of polyurethane-34 of claim 15, Tan ‘114 teaches a hair-treatment composition comprising at least two latex polyurethane polymers including polyurethane-34 (Abstract; [0001], [0014]-[0018], [0025], [0062], [0064], [0105]-[0106], [0115], [0117], [0120]; claims 1-5). It is noted that the composition of Tan ‘114  does not contain water, thereby meeting the “essentially anhydrous hair-treatment composition” of the claimed invention. Tan ‘114 teaches the hair-treatment composition is in the form of a gel hair styling product ([0117] and [0144]). Tan ‘114 teaches the polyurethane latex polymers is present in the hair-treatment composition in an amount ranging from about 0.25% to about 5% by weight ([0105]-[0106]; claims 1-5).
It would have been obvious to one of ordinary skill in the art to incorporate latex polyurethane polymers including polyurethane-34 in an amount from about 0.25% to about 5% by weight in the gel composition of Hong, per guidance from Tan ‘114, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Tan ‘114 provided the guidance for including polyurethane latex polymer, particularly, polyurethane-34, in amount from about 0.25% to about 5% weight to a gel composition that is suitable for application to the hair such as that of Hong, and such addition of polyurethane latex polymer(s) to the gel composition would provide a resultant hair treatment composition with superior film-forming properties for long-lasting hold and style memory and with little residue when applied to the hair (Tan ‘114: [0120]-[0121]). Thus, an ordinary artisan provided the guidance from Tan ‘114 would look to including polyurethane latex polymers such as polyurethane-34 in the gel composition of Hong with a reasonable expectation of obtaining a hair treatment gel formulation with superior-filming forming properties for long-lasting hold and style memory and low residue when applied, which are also the objectives of the gel composition of Hong – improved film properties with low residue formulation and long-term application (Hong: [0046]).
Regarding claim 16, Hong teaches anhydrous gel formulation suitable for use in hair-treatment composition comprising a bis-urea derivative such as 
    PNG
    media_image1.png
    111
    1575
    media_image1.png
    Greyscale
 in an amount between about 0.1% to about 10% by weight, and an anhydrous liquid medium that includes organic liquid such as fatty acid esters and particularly, C12-15 Alkyl benzoate, present in an amount up to 98% by weight of the composition (Hong: [0014], [0038], [0055], [0066]-[0070], [0076], [0097] and [0252]—Example 15A/Table 1; Examples 19-21; claim 3). Feltin provided the guidance for optimizing the amount of fatty acid esters such as C12-15 Alkyl benzoate in the gel composition of Hong to an amount in the range of about 60 to about 98 wt.% by teaching that the content of a liquid fatty phase containing fatty acid esters including C12-15 Alkyl benzoate in an anhydrous gel formulation useful in hair composition comprising bis-urea derivatives such as that of Hong can be optimize to a high amount of from 40% to 99% by weight, relative to the total weight of the liquid fatty phase, in which the liquid fatty phase is present in the composition in an amount of from 30% to 85% by weight, relative to the total weight of the composition (Feltin: abstract; [0002], [0003], [0084]-[0146], [0225] and [0226]; claim 19). Thus, the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the weight % fatty acid esters in the essentially anhydrous hair-treatment composition would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II). 
Furthermore, Feltin establishes that “anhydrous” composition is a composition which comprises less than 2% by weight of water ([0200]), and thus, the anhydrous composition of Hong would necessarily contain “less than 4 wt% water” as claimed. 
With respect to the silicones and auxiliary agents of claims 16, Feltin provided guidance for including silicones such as polyalkylsiloxanes in an amount of 1% to about 50% by weight ([0112] and [0115]), and polyorganosiloxanes in an amount of about 0.01 to about 15% by weight ([0149]-[0171] and [0193]). Feltin further provided guidance for including auxiliary agents such as silicas and clay in an amount of from 0.3% to 5% by weight ([0177]-[0193]). The courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the weight % fatty acid esters, silicones and auxiliary agents (i.e., silicas and clays) in the essentially anhydrous hair-treatment composition would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II). 
It would have been obvious to one of ordinary skill in the art to include silicones such as polyalkylsiloxanes or polyorganosiloxanes, and auxiliary agents such as silicas and clay in the anhydrous composition of Hong, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Feltin provided the guidance for including silicones such as polyalkylsiloxanes or polyorganosiloxanes, and auxiliary agents such as silicas and clay, as these silicones and auxiliary agents are typically added in an anhydrous composition containing bis-urea compound to thicken the composition, as well as, reduce the tackiness of the composition (Feltin: [0148] and [0192]). Thus, an ordinary artisan seeking to provide the anhydrous composition of Hong containing the bis-urea compound that is non-sticky and have a desired thickening effect would have looked to including silicones such as polyalkylsiloxanes or polyorganosiloxanes, and auxiliary agents such as silicas and clay, and achieve Applicant’s claimed invention with reasonable expectation of success.
However, Hong and Feltin do not teach the polyurethane-34 and the amount of polyurethane-34 of claim 16.
Regarding the polyurethane-34 and the amount of polyurethane-34 of claim 16, Tan ‘114 teaches a hair-treatment composition comprising at least two latex polyurethane polymers including polyurethane-34 (Abstract; [0001], [0014]-[0018], [0025], [0062], [0064], [0105]-[0106], [0115], [0117], [0120]; claims 1-5). It is noted that the composition of Tan ‘114 does not contain water, thereby meeting the “essentially anhydrous hair-treatment composition” of the claimed invention. Tan ‘114 teaches the hair-treatment composition is in the form of a gel hair styling product ([0117] and [0144]). Tan ‘114 teaches the polyurethane latex polymers is present in the hair-treatment composition in an amount ranging from about 0.25% to about 5% by weight ([0105]-[0106]; claims 1-5).
It would have been obvious to one of ordinary skill in the art to incorporate latex polyurethane polymers including polyurethane-34 in an amount from about 0.25% to about 5% by weight in the gel composition of Hong, per guidance from Tan ‘114, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Tan ‘114  provided the guidance for including polyurethane latex polymer, particularly, polyurethane-34, in amount from about 0.25% to about 5% weight to a gel composition that is suitable for application to the hair such as that of Hong, and such addition of polyurethane latex polymer(s) to the gel composition would provide a resultant hair treatment composition with superior film-forming properties for long-lasting hold and style memory and with little residue when applied to the hair (Tan ‘114: [0120]-[0121]). Thus, an ordinary artisan provided the guidance from Tan ‘114 would look to including polyurethane latex polymers such as polyurethane-34 in the gel composition of Hong with a reasonable expectation of obtaining a hair treatment gel formulation with superior-filming forming properties for long-lasting hold and style memory and low residue when applied, which are also the objectives of the gel composition of Hong – improved film properties with low residue formulation and long-term application ([0046]).
Regarding claim 23, Hong teaches anhydrous gel formulation suitable for use in hair-treatment composition comprising a bis-urea derivative such as 
    PNG
    media_image1.png
    111
    1575
    media_image1.png
    Greyscale
 in an amount between about 0.5% to about 10% by weight, and an anhydrous liquid medium that includes organic liquid such as fatty acid esters and particularly, C12-15 Alkyl benzoate, present in an amount up to 98% by weight of the composition (Hong: [0014], [0038], [0055], [0066]-[0070], [0076], [0097] and [0252]—Example 15A/Table 1; Examples 19-21; claim 3). Feltin provided the guidance for optimizing the amount of fatty acid esters such as C12-15 Alkyl benzoate in the gel composition of Hong to an amount in the range of about 70 to about 98 wt.% by teaching that the content of a liquid fatty phase containing fatty acid esters including C12-15 Alkyl benzoate in an anhydrous gel formulation useful in hair composition comprising bis-urea derivatives such as that of Hong can be optimize to a high amount of from 40% to 99% by weight, relative to the total weight of the liquid fatty phase, in which the liquid fatty phase is present in the composition in an amount of from 30% to 85% by weight, relative to the total weight of the composition (Feltin: abstract; [0002], [0003], [0084]-[0146], [0225] and [0226]; claim 19). Thus, the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the weight % fatty acid esters in the essentially anhydrous hair-treatment composition would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II). Furthermore, Feltin establishes that “anhydrous” composition is a composition which comprises less than 2% by weight of water ([0200]), and thus, the anhydrous composition of Hong would necessarily contain “less than 4 wt% water” as claimed. 
However, Hong and Feltin do not teach the polyurethane-34 and the amount of polyurethane-34 of claim 23.
Regarding the polyurethane-34 and the amount of polyurethane-34 of claim 23, Tan ‘114 teaches a hair-treatment composition comprising at least two latex polyurethane polymers including polyurethane-34 (Abstract; [0001], [0014]-[0018], [0025], [0062], [0064], [0105]-[0106], [0115], [0117], [0120]; claims 1-5). It is noted that the composition of Tan ‘114 does not contain water, thereby meeting the “essentially anhydrous hair-treatment composition” of the claimed invention. Tan ‘114 teaches the hair-treatment composition is in the form of a gel hair styling product ([0117] and [0144]). Tan ‘114 teaches the polyurethane latex polymers is present in the hair-treatment composition in an amount ranging from about 0.25% to about 5% by weight ([0105]-[0106]; claims 1-5).
It would have been obvious to one of ordinary skill in the art to incorporate latex polyurethane polymers including polyurethane-34 in an amount from about 0.25% to about 5% by weight in the gel composition of Hong, per guidance from Tan ‘114, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Tan ‘114 provided the guidance for including polyurethane latex polymer, particularly, polyurethane-34, in amount from about 0.25% to about 5% weight to a gel composition that is suitable for application to the hair such as that of Hong, and such addition of polyurethane latex polymer(s) to the gel composition would provide a resultant hair treatment composition with superior film-forming properties for long-lasting hold and style memory and with little residue when applied to the hair (Tan ‘114: [0120]-[0121]). Thus, an ordinary artisan provided the guidance from Tan ‘114 would look to including polyurethane latex polymers such as polyurethane-34 in the gel composition of Hong with a reasonable expectation of obtaining a hair treatment gel formulation with superior-filming forming properties for long-lasting hold and style memory and low residue when applied, which are also the objectives of the gel composition of Hong – improved film properties with low residue formulation and long-term application ([0046]).
Regarding claim 24, as discussed above, Hong and Feltin teach fatty acid esters including particularly C12-15 alkyl benzoate.
Regarding claim 27, the anhydrous composition of Hong does not contain film-forming polymers, and the film-forming polymers describe in Tan ‘114 are polyurethane latex polymers (Tan ‘114: Abstract; [0001], [0014]-[0018], [0025], [0062], [0064], [0105]-[0106], [0115], [0117], [0120]; claims 1-5). Thus, the guidance from Tan ‘114 for including latex polyurethane polymers such as polyurethane-34 in the gel composition of Hong would necessarily be free from film forming polymers other than polyurethane latex polymers because the latex polymers added to Hong per guidance from Tan ‘114 are only polyurethane polymers.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ascione et al (7 October 2004; US 2004/0198895 A1; previously cited) in view of Hong et al (19 Aug 2013; US 2013/0224139 A1; previously cited) in view of Feltin (16 June 2011; US 2011/0144208 A1; previously cited) and Tan et al (1 January 2015; US 2015/0004114 A1; hereafter as “Tan ‘114”).
Regarding claim 17, Ascione teaches a multi-compartments kit for treating hair comprising hair-styling composition, a shampoo composition and a conditioning composition, wherein the compositions are in separate compartments ([0002], [0009] and [0025]; claims 73 and 76).
However, Ascione does not teach the essentially anhydrous hair-treatment composition containing polyurethane-34, bis-urea derivative and esters of fatty acids, and their amounts thereof, of claim 17.
Regarding the hair-treatment composition containing polyurethane latex polymer, bis-urea derivative and esters of fatty acids, and their amounts thereof, of claim 17, Hong teaches anhydrous gel formulation suitable for use in hair-treatment composition comprising a bis-urea derivative such as 
    PNG
    media_image1.png
    111
    1575
    media_image1.png
    Greyscale
 in an amount between about 0.5% to about 10% by weight, and an anhydrous liquid medium that includes organic liquid such as fatty acid esters and particularly, C12-15 Alkyl benzoate, present in an amount up to 98% by weight of the composition (Hong: [0014], [0038], [0055], [0066]-[0070], [0076], [0097] and [0252]—Example 15A/Table 1; Examples 19-21; claim 3). Feltin provided the guidance for optimizing the amount of fatty acid esters such as C12-15 Alkyl benzoate in the gel composition of Hong to an amount in the range of about 70 to about 98 wt.% by teaching that the content of a liquid fatty phase containing fatty acid esters including C12-15 Alkyl benzoate in an anhydrous gel formulation useful in hair composition comprising bis-urea derivatives such as that of Hong can be optimize to a high amount of from 40% to 99% by weight, relative to the total weight of the liquid fatty phase, in which the liquid fatty phase is present in the composition in an amount of from 30% to 85% by weight, relative to the total weight of the composition (Feltin: abstract; [0002], [0003], [0084]-[0146], [0225] and [0226]; claim 19). Thus, the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the weight % fatty acid esters in the essentially anhydrous hair-treatment composition would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II). Furthermore, Feltin establishes that “anhydrous” composition is a composition which comprises less than 2% by weight of water ([0200]), and thus, the anhydrous composition of Hong would necessarily contain “less than 4 wt% water” as claimed. 
Regarding the polyurethane-34 and the amount of polyurethane-34, Tan ‘114 teaches a hair-treatment composition comprising at least two latex polyurethane polymers including polyurethane-34 (Abstract; [0001], [0014]-[0018], [0025], [0062], [0064], [0105]-[0106], [0115], [0117], [0120]; claims 1-5). It is noted that the composition of Tan ‘114 does not contain water, thereby meeting the “essentially anhydrous hair-treatment composition” of the claimed invention. Tan ‘114 teaches the hair-treatment composition is in the form of a gel hair styling product ([0117] and [0144]). Tan ‘114 teaches the polyurethane latex polymers is present in the hair-treatment composition in an amount ranging from about 0.25% to about 5% by weight ([0105]-[0106]; claims 1-5).
It would have been obvious to one of ordinary skill in the art to incorporate latex polyurethane polymers including polyurethane-34 in an amount from about 0.25% to about 5% by weight in the gel composition of Hong, per guidance from Tan ‘114, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Tan ‘114 provided the guidance for including polyurethane latex polymer, particularly, polyurethane-34, in amount from about 0.25% to about 5% weight to a gel composition that is suitable for application to the hair such as that of Hong, and such addition of polyurethane latex polymer(s) to the gel composition would provide a resultant hair treatment composition with superior film-forming properties for long-lasting hold and style memory and with little residue when applied to the hair (Tan ‘114: [0120]-[0121]). Thus, an ordinary artisan provided the guidance from Tan ‘114 would look to including polyurethane latex polymers such as polyurethane-34 in the gel composition of Hong with a reasonable expectation of obtaining a hair treatment gel formulation with superior-filming forming properties for long-lasting hold and style memory and low residue when applied, which are also the objectives of the gel composition of Hong – improved film properties with low residue formulation and long-term application ([0046]).
It would have been obvious to one ordinary skill in the art to incorporate the hair composition containing polyurethane latex polymer, bis-urea derivative and fatty acid esters such as C12-15 Alkyl benzoate as taught by Hong, Feltin and Tan ‘114 as the hair-styling composition in the kit of Ascione, and produce the claimed invention. One of ordinary skill in the art would have been motivated do so with reasonable expectation of success because Ascione taught generically any hair-styling composition can be used as one of the compartments in the kit, and Hong, Feltin and Tan ‘114 taught a composition containing polyurethane latex polymer, bis-urea derivative and solvents can be suitably used as a hair-styling composition, and thus, within the scope of the hair-styling composition in the kit Ascione.
Regarding claims 18 and 19, as discussed above, Ascione taught that the multi-compartments kit for treating hair contains a hair-styling composition, a shampoo composition and a conditioning composition, wherein the compositions are in separate compartments.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

New Objection
Claim Objections
Claims 15-16, 23 and 25 are objected to because of the following informalities: it is suggested that all the dashes (-) be removed from claims 15-16, 23 and 25. It is noted that [w]here a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). See MPEP §608.01(m). Appropriate correction is required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  claim 25 is nonobvious over the prior arts due to the “consisting of” which limit or closed-off the essentially anhydrous hair-treatment composition to only elements/ingredients recited in claim 25, and thus, which differed from the cited prior arts as combined due to both the Tan references specifically teaching the use of at least two latex polymers, and the claim 25 only requires specifically polyurethane-34. There is no guidance in the prior art to include only polyurethane-34 in the anhydrous hair-treatment composition of Hong and Feltin. Claim 26 is also nonobvious, as it is dependent from claim 25, and thereby is also objected due to the informality presented in claim 25.

Conclusion
Claims 15-19, 23-24 and 27 are rejected.
Claims 25-26 are objected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613